     Case 2:17-cv-01272-RFB-DJA Document 79 Filed 04/21/20 Page 1 of 2


 1 KURT C. FAUX (NSB No. 3407)
   JORDAN F. FAUX (NSB No. 12205)
 2 THE FAUX LAW GROUP
   2625 N. Green Valley Pkwy., #100
 3
   Henderson, Nevada 89014
 4 Tel: (702) 458-5790
   Email: kfaux@fauxlaw.com
 5         jfaux@fauxlaw.com
   Attorneys for Plaintiff
 6
   ROBERT A. DOTSON (NSB No. 5285)
 7 JUSTIN C. VANCE (NSB No. 11306)
   DOTSON LAW
 8 5355 Reno Corporate Dr., Ste. 100

 9 Reno, NV 89511
   Tel: (775) 501-9400
10 Email: rdotson@dotsonlaw.legal
           jvance@dotsonlaw.legal
11 Attorneys for Appearing Defendants

12                                UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA
14    INSURANCE COMPANY OF THE WEST, a                   Case No.: 2:17-cv-01272-RFB-DJA
      California corporation,
15

16                  Plaintiff,
                                                         STIPULATION AND ORDER
17           vs.                                         EXTENDING TIME FOR APPEARING
                                                         DEFENDANTS TO FILE REPLY TO
18    RENO QUALITY HOMES, INC., a Nevada                 DEFENDANTS’ MOTION FOR COSTS
      corporation, HIGH VALLEY                           AND ATTORNEY’S FEES
19    DEVELOPMENT, LLC, a Nevada limited
      liability company, ROBERT N. FITZGERALD,           (FIRST REQUEST)
20    an individual, SHERYL A. FITZGERALD, an
21    individual, THE ROBERT N. FITZGERALD
      IRREVOCABLE TRUST, a Nevada Trust,
22    THE SHERYL FITZGERALD
      IRREVOCABLE TRUST, a Nevada Trust,
23    ROBERT N. FITZGERALD, as the Trustee for
      The Robert N. Fitzgerald Irrevocable Trust and
24    as Trustee for The Sheryl Fitzgerald Irrevocable
      Trust, DOES I through X, inclusive; ROE
25    CORPORATIONS I through X, inclusive,
26
                    Defendants.
27

28
                                               1
     Case 2:17-cv-01272-RFB-DJA Document 79 Filed 04/21/20 Page 2 of 2


 1
            Pursuant to LR IA 6-1, 6-2, and LR 7-1, Defendants, RENO QUALITY HOMES, INC.,
 2
     ROBERT N. FITZGERALD, SHERYL A. FITZGERALD, THE ROBERT N. FITZGERALD
 3
     IRREVOCABLE TRUST, THE SHERYL FITZGERALD IRREVOCABLE TRUST and ROBERT
 4
     N. FITZGERALD AS TRUSTEE OF THE SHERYL FITZGERALD IRREVOCABLE TRUST
 5 AND THE ROBERT N. FITZGERALD IRREVOCABLE TRUST (“Appearing Defendants” or

 6 “Defendants”), and Plaintiff, INSURANCE COMPANY OF THE WEST (“Plaintiff”), by and

 7 through their counsel of record, hereby agree and stipulate to extend the time allowed for Appearing

 8 Defendants to file their reply in support of Defendants’ Motion for Costs and Attorney’s Fees for one

 9 week, or until April 28, 2020.

10          This is the first request to extend the time for Answering Defendants to file this reply and is

11 sought in order to facilitate a settlement agreed to between the parties. This Stipulation is made for

12 good cause and not for the purposes of delay.

13          Nothing contained in this Stipulation shall be deemed a waiver of any right belonging to any

14 party hereto.
     DATED this 20th day of April, 2020.              DATED this 20th day of April, 2020.
15
     THE FAUX LAW GROUP                               DOTSON LAW
16

17     /s/ JORDAN F. FAUX                              /s/ ROBERT A. DOTSON
18    KURT C. FAUX                                    ROBERT A. DOTSON
      Nevada State Bar No. 3407                       Nevada State Bar No. 5285
19    JORDAN F. FAUX                                  JUSTIN C. VANCE
      Nevada State Bar No. 12205                      Nevada State Bar No. 11306
20    2625 N. Green Valley Pkwy., #100                5355 Reno Corporate Dr., Ste. 100
      Henderson, Nevada 89014                         Reno, NV 89511
21    Attorneys for Plaintiff                         Attorneys for Appearing Defendant
22

23
            IT IS SO ORDERED.
24
            DATED this _____
                        21st day of _________________,
                                         April         2020.
25
                                                     ________________________________
26                                                _______________________________________
                                                     RICHARD F. BOULWARE, II
                                                  UNITED  STATES
                                                     UNITED       JUDGE
                                                              STATES    DISTRICT JUDGE
27
                                                        DATED this
28
                                                  2
